TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00451-CR


Donald Lynn Williams, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 49,709, HONORABLE JOE CARROLL, JUDGE PRESIDING






After revoking appellant Donald Lynn Williams's deferred adjudication community
supervision, the district court adjudged him guilty of indecency with a child by contact and sentenced
him to twelve years in prison.  See Tex. Pen. Code Ann. § 21.11 (West Supp. 2002).  Appellant's
court-appointed attorney filed a brief concluding that this appeal is frivolous and without merit.  The
brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a
professional evaluation of the record demonstrating why there are no arguable grounds to be
advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978); Currie v. State, 516 

S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim.
App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  
A copy of counsel's brief was delivered to appellant, and appellant was advised of 
his right to examine the appellate record and to file a pro se brief.  No pro se brief has been filed.
We have reviewed the record and counsel's brief and agree that the appeal is frivolous
and without merit.  We find nothing in the record that might arguably support the appeal. Counsel's
motion to withdraw is granted.
The judgment of conviction is affirmed.


				__________________________________________
				Mack Kidd, Justice
Before Justices Kidd, Yeakel and Patterson
Affirmed
Filed:   January 10, 2002
Do Not Publish